Citation Nr: 1410945	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from January 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Board remanded this matter for additional medical inquiry and to obtain private and VA medical records.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDING OF FACT

A chronic right knee disability was neither manifest in service nor diagnosed within one year of service and is unrelated to service.  


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a July 2007 letter, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

Moreover, the Veteran was afforded a VA examination in May 2012.  The examiner reviewed the case file, conducted a physical examination of the Veteran, and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Also, the Veteran's service treatment records have been obtained and considered.  Pursuant to the April 2012 remand, the RO sent the Veteran a VA Form 21-4142 so that any outstanding private medical records could be obtained.  The Veteran did not return the form.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.


II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).

Here, the record reflects competent and credible evidence of a current disability - namely degenerative joint disease of the right knee.  See South Carolina VAMC x-ray report, August 2004.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he injured his right knee in service while running.  It is corroborated by service treatment records which show he was treated for a strained right knee in April and May 1974.  The Veteran was given a cylinder cast for four weeks.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current right knee disability is not related to his in-service injury. 

The Veteran was afforded a VA examination in May 2012 where the examiner opined that the Veteran's right knee condition was less likely than not incurred in or caused by active service.  She noted that after the Veteran's 1974 MCL sprain, he had two normal x-rays and no ligament laxity, which indicated no chronic condition.  She further noted that the Veteran had an intercurrent fracture to his right knee post-service which required surgery and placement of hardware.  Specifically, the Veteran reported that in 1977 while working in construction, a pile of dirt fell on him and fractured his right knee.  The examiner reasoned that multiple lower extremities fractures which required surgery and placement of hardware would not have been as a result of the Veteran's prior knee strain.  She further noted that even assuming the Veteran had residuals from his 1974 strain, this would not have predisposed him to the leg fracture he incurred post-service.  

The Board notes the Veteran's contention that his knee disability is related to service.  In particular, the Veteran has contended that since his right knee injury in service, he has had to be careful.  He reported that although his knee was hurt in a construction accident post-service, he believes that the bones would not have broken if the ligaments had not been torn in service.  However, the Veteran has not asserted that he is qualified and/or competent to give a medical opinion regarding the etiology of his knee disability.  Such knee conditions as degenerative joint disease are diagnosed not by symptoms alone but by specialized testing such as x-rays, MRI, CT scan, or other testing.  Rendering an etiology opinion would require knowledge of the various causes or risk factors for degenerative joint disease, and knowledge of periods of incubation or disease processes.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address.  

The Board finds the May 2012 VA examiner's opinion more probative than the Veteran's statements.  The examiner considered the Veteran's medical history - both service records and VA medical records - and gave a well-reasoned opinion after conducting a thorough examination.  There is evidence that the Veteran fractured his right knee in 1977 and required surgery and placement of steel pins.  Such intercurrent causes may not be ignored.  The May 2012 VA examiner specifically rejected any possibility that the Veteran's 1974 strain caused the Veteran's 1977 fracture and any resultant disabilities.  

Moreover, although the Veteran stated that he had to be careful with his knee following the 1974 injury, the Veteran signed a statement in December 1975 which stated, "I underwent a separation medical examination more than three working days prior to my departure from the place of separation.  To the best of my knowledge, since my last separation examination there had been no change in my medical condition."  He did not report any knee problems at his November 1975 separation examination.  Also, the Board notes that in an August 2004 VA outpatient visit, the Veteran reported that he has had chronic pain in his right knee since the 1977 construction accident - not since the 1974 in-service incident.  

In sum, while the record shows that the Veteran had a knee injury in service, and has had knee problems several years post service, the preponderance of the evidence is against a finding that the current knee disability is related to the knee complaint noted in service or to any injury therein.

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a knee disability was manifest to a degree of 10 percent or more within a year of separation.  Regarding continuity of symptomatology, as mentioned above, the Veteran did not report knee problems at separation.  The first report of a knee problem was his 1977 construction accident - 2 years after service and 3 years after the in-service knee injury.  As a knee disability was not shown at the time of the separation examination, service connection based on continuity of symptomatology after separation is not warranted.  Moreover, the Veteran's statements are outweighed by the more probative May 2012 opinion which determined that it was less likely as not that current knee disability is related to service.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a knee disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a right knee disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


